Citation Nr: 0717992	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  06-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1946.

This appeal is from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), with original 
jurisdiction subsequently vesting in the Boston, 
Massachusetts, RO.

The veteran testified in April 2006 at a hearing before the 
undersigned at the Boston RO.  A transcript of the hearing is 
of record.  The undersigned has granted the veteran's motion 
at the hearing for advancement of his appeal on the docket of 
the Board of Veterans' Appeals (Board) for good cause.  
38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran testified that he had VA treatment for impaired 
hearing in 1946 at the "Cross [sic] Street" VA Medical 
Center in Boston.  The Board remanded the case in June 2006 
to seek those records.  A June 2006 AMC memorandum reveals 
that the AMC learned the veteran meant "Court Street."  VA 
formerly had an outpatient clinic on Court Street in Boston.

The AMC sought 1946 VA medical records from the VA Boston 
Health Care System with requests to the Boston VAMC Jamaica 
Plain Campus and to the Causeway Street Community Based 
Outpatient Clinic, obtaining records beginning in 1999.  In 
November 2006, the AMC wrote to the veteran, informing him 
that it could not locate any VA medical facility at "Cross 
Street," Cause Way," or "Causeaway [sic]," advising him no 
further request could be made without identifying the 
facility that treated him in 1946.

The veteran responded in November 2006 that his 1946 
treatment had been at 17 Court Street, Boston, Massachusetts.  
There is no indication in the claims folder that the AMC 
sought archived records of this former VA medical facility.

On remand, the AMC should also obtain the veteran's treatment 
records for hearing loss from Dr. Robert Mario and the M.G. 
Hospital Clinic in Stoneham, MA.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
archived records of the veteran's 
treatment at the former VA medical 
facility at 17 Court Street, Boston, 
Massachusetts, dated in 1946.  Associate 
any information obtained with the claims 
file, including documentation that such 
records are unobtainable, or that further 
action to obtain them would be futile, if 
such is the case.

2.  Make arrangements to obtain the 
veteran's treatment records for hearing 
loss from Dr. Robert Mario and from the 
M.G. Hospital Clinic in Stoneham, MA.

3.  Schedule the veteran for a VA 
examination to obtain an opinion whether 
it is at least as likely as not that his 
hearing loss was caused by a bilateral 
fungal infection during service (World War 
II).  Provide the examiner with the claims 
file.

4.  Readjudicate the claim.  If it remains 
denied, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

